Citation Nr: 1103372	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to March 2001 
and January 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Historically, the Veteran served on active duty from July 2000 to 
March 2001 and January 2003 to January 2004.  He is seeking 
service connection for bilateral hearing loss and tinnitus.  He 
attributes these disorders to noise exposure during service.  His 
military occupational specialty was as a metal worker.  Service 
records reflect activation for active duty in support of 
Operation Enduring Freedom.  

On audiological evaluation in February 2000 (prior to active 
service when the Veteran was in the Marine Reserves) pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
15
LEFT
10
10
15
15
10

No hearing impairment was noted, and there was no complaint of 
tinnitus.  

Additional audiological evaluation report is of record from July 
2000.  This test was performed at a time when the Veteran was on 
active duty.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
-10
5
5
-5
-5

No hearing impairment was noted, and there was no complaint of 
tinnitus.

The service treatment records (STRs) include a May 2003 post 
deployment report upon which the Veteran checked boxes for 
symptoms that he developed or experienced during a recent 
deployment.  One of his complaints was that he still experienced 
was ringing in the ears.  However, a June 2003 separation report 
does not reflect this condition or any other defects.  

Additional audiometric tests are not of record.  It is noted that 
the record includes post service private records dated through 
2006.  These documents reflect treatment for other conditions, 
but no complaints of hearing impairment or tinnitus.  His first 
report of these conditions was when he filed a claim for benefits 
in August 2007.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined 
the Board should have ordered contemporaneous examination of 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of a 
Claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all necessary 
steps to obtain the report of an audiogram 
conducted in association with the 
Veteran's separation from service (see VA 
Form 9 dated 3-2-09).

2.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his alleged bilateral hearing loss and 
tinnitus, on appeal.  Any records that are 
not currently included in the claims file 
should be obtained and added to the file.  
With any necessary authorization from the 
Veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to this 
issue.  

3.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his claimed hearing 
loss and tinnitus.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After the completion of the 
examination and record review, the 
examiner should attempt to express the 
following opinions:

A) Does the Veteran have a diagnosis of 
hearing loss as defined for VA purposes by 
38 C.F.R. § 3.385 for either or both ears?

B)  Does the Veteran have a current 
diagnosis of tinnitus?

C)  If the Veteran is found to have a 
hearing loss as defined for VA purposes 
for one or both ears, or if he is found to 
have a diagnosis of tinnitus, is it at 
least as likely as not that either or both 
of these disabilities is related to events 
in active service?

The reasons and basis for all diagnoses 
and opinions should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement (NOD) has been 
filed, remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


